Citation Nr: 1215715	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-19 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from January 1976 to December 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating determination by the above Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Hepatitis C was not shown to be present in service or until many years after service, and has not been shown by competent and credible evidence to be otherwise etiologically related to such military service, including any alleged risk factors.

2.  Competent evidence of a diagnosis of PTSD is not of record.

3.  There is no competent medical evidence that an acquired psychiatric disorder other than PTSD, was manifested in service or within one year thereafter, nor is there competent evidence that the Veteran's current depressive disorder is causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The Veteran's hepatitis C was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2011).  

2.  Service connection for an acquired psychiatric disorder, to include depression and PTSD, is not established.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in October 2006, the RO informed the Veteran of its duty to assist him in substantiating his claims under the VCAA, and the effect of this duty upon these claims.  This letter also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claims adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and the RO obtained VA examinations in May 2007 and October 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the both VA examinations are more than adequate, as they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


I.  Hepatitis C

The Veteran contends that he was first told he had hepatitis C in early 1977 while in the military after trying to give blood.  He has asserted "jet injector" immunizations given during service as his sole risk exposure.  He has also acknowledged, that he used cocaine both intranasally and intravenously after service.  

With that in mind, the Board notes that, generally, hepatitis C was not actually diagnosable until 1989, well after the Veteran's period of service, when an antibody test became available.  See Veterans Benefits Administration (VBA), Director Bulletin, 211B (98-35) (Apr. 8, 1998).

Medically recognized risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine abuse, high-risk sexual activity, accidental exposure while a health care worker, and various percutaneous exposures such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades.  See Veterans Benefits Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 30, 1998).  

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified several "key points" that include the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another key point was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercings, and acupuncture.  It was concluded, however, that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.

Service treatment records (STRs) are devoid of any exposure to risk factors, nor do they contain any treatment for symptoms suggestive of hepatitis C.  However post-service records show that the Veteran tested positive for hepatitis C in August 2004, 27 years later, during a period of inpatient treatment for cocaine abuse.  

While the Veteran clearly has hepatitis C, in order to prevail on his claim, there must be evidence linking his current disability to service.  In this case, since there is no evidence of any relevant treatment during service, there would have to be competent medical evidence linking the Veteran's hepatitis C to service by way of his exposure to a risk factor associated with hepatitis C.

Post-service records include an August 2004 discharge summary which shows the Veteran reported a history of cocaine abuse stating that every day for the past two years he has smoked, snorted, or taken cocaine intravenously, all recognized risk factors for hepatitis C.  During a routine blood screening the Veteran tested positive for hepatitis C.  He also had history of a tattoo that he obtained after service, yet another recognized risk factor.  

During a VA examination May 2007, the Veteran's risk factors for hepatitis were assessed, including his claimed in-service risk factor of inoculations by air gun.  The examiner referred to a Hepatology clinic note dated in May 2006 which showed the Veteran had hepatitis C genotype 1b with high viral load.  It was also noted that the Veteran had recently completed long term drug treatment for cocaine abuse.  The examiner reported the Veteran's risk factors included a tattoo on left upper chest, a history of IV drug use after service, and multiple sexual partners, all of which occurred after service.  The examiner noted that there was no literature that supported jet injection immunization guns as transmitting hepatitis C.  

Within the context of the service records and other evidence presented, the Board finds that the competent and credible medical evidence indicates the Veteran's hepatitis C was most likely contracted as a result of his cocaine use and is not otherwise related to his period of active military service.  

The Veteran has consistently reported that during service he led a life that was essentially free of the known and most common risk factors for hepatitis C infection, and that he strongly feels that the most likely source for his infection was the air injection inoculations during service.  However there is simply no evidence in his STRs that support this contention.  There is confirmation he received immunizations, yet the method of delivery of the inoculation such as by air gun is not specified.  And even if it was there remains no indication he received a transmission of contaminated blood in that capacity.  Moreover, the May 2007 VA examination report, based on a review of the Veteran's history and reported risk factors, concluded that the most likely source of hepatitis C infection was the Veteran's IV drug abuse and tattoo history.  This medical opinion rests with the one objectively documented and repeated activity giving rise to the risk of hepatitis C exposure, that is, IV drug use.  The Veteran has not provided a medical opinion to the contrary.  

Finally, the Board is certainly aware of the fact that it may, and often does, take many years from the time of initial infection until the time that symptoms may be sufficient to cause an individual to seek diagnostic testing.  However, the fact remains that it was not until many years after his military service had ended when it was learned he had hepatitis C, and even then and during the years since it has been attributed to factors independent of and outside military service.  The evidence as a whole does not show continuity of symptomatology since service to otherwise relate this disease back to his military service.  Instead, his post-service medical records first document his hepatitis C in 2004, almost 30 years after his separation from service.  So even accepting that hepatitis C may be dormant or have a latency before the associated symptoms become evident, the lapse of so many years in this particular instance after his separation from service and the first documented complaint of this claimed disorder is also probative evidence to be considered in determining whether his hepatitis C dates back to his military service.  The Federal Circuit Court has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms and/or diagnosis after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board thus finds that the Veteran's hepatitis C has not been sufficiently separated from his IV cocaine use, and has not otherwise been attributed to be at least as likely due to in-service activity or other credible or verified in-service exposure.

II.  Psychiatric Disorder

The Veteran is seeking service connection for depression and/or PTSD which he asserts had their onset during military service.

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) ; see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV). 38 C.F.R. § 3.304(f).  The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV.  Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.

Furthermore, the pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  

However, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

In this case, there is no evidence that the Veteran had combat service for the purposes of the controlling regulations.  However, his stressor does not relate to combat; rather, he contends that he developed psychiatric problems following the death of his infant daughter in 1977.  

Turning to the evidence of record, the Veteran's service records shows that he received numerous disciplinary actions, including non-judicial Article 15 punishments administered under the UCMJ for his persistent misconduct.  There is no evidence indicating that these actions resulted from or had any relation to his daughter's death.  

These records include a military police report (DA 3975) dated in May 1977 regarding a domestic disturbance.  An investigation revealed the Veteran had been involved in a fight with his wife and his brother, as he felt he had reason to believe they were having an affair.  According to the report the Veteran left the home with his 15-month old daughter, who had just come home from Scott Field Hospital where she had been a patient from birth.  

A month later, in June 1977, the Veteran entered a plea of guilty before the 52nd Judicial District Court of Coryell County Texas to the charge of burglary.  The Court assessed a penalty of 10 years and suspended imposition to sentence and placed the Veteran on probation.  The Veteran was recommended for discharge from military service under AR 635-206 for felony conviction in a civil court. 

The Veteran was given a mental status evaluation, in July 1977.  At that time he was fully alert and oriented, his mood was level, and his behavior passive.  His thinking process, thought content, and memory were within normal limits.  There was no evidence of significant mental illness.  

These records show that in November 1977, just prior to his separation from service, the Veteran was admitted to the emergency room at USAF Medical Center at Scott Air force Base for strong suicidal and homicidal ideation.  These feelings were precipitated by a domestic dispute with this wife and a male civilian at their home.  According to the report, at some point the Veteran took a razor blade and made several slashes along both arms in a suicide attempt.  He was hospitalized in an inpatient facility for further evaluation and treatment.  The clinical impression was suicidal and homicidal ideation.  

A VA hospital summary, also dated in November 1977, shows that on admission the Veteran's behavior was agitated and violent, necessitating his placement in restraints.  He was subsequently allowed out of the restraints, but remained confined to his room.  The diagnosis was personality disorder, probably antisocial.  The Veteran was given a regular discharge from the hospital and was picked up by military personnel for disposition.  

At his separation physical in December 1977, the Veteran denied depression, excessive worry, or normal trouble of any sort.  Clinical evaluation of his psychiatric status was within normal limits and there was no reference to the presence of mental problems or impairment of any sort.  

Post-service treatment records dated from 1983 to 2007 show that the earliest relevant medical evidence is an August 2004 VA discharge summary which shows the Veteran had been admitted for polysubstance abuse.  He noted that he was doing fine until two years earlier when his girlfriend and her friend suggested that he use cocaine.  As a result he lost everything including his home, business, family, and friends.  The clinical impression was substance-induced mood disorder.  A VA discharge summary dated in March 2005, shows the Veteran presented to urgent care with increasing suicidal ideation and cocaine dependence.  

Subsequent records dated in 2006, show the Veteran was seeking care for a rash and treatment for hepatitis C following his recent release from a correctional facility.  The Veteran's mood was depressed, but his affect was not consistent with this.  The clinical impression was cocaine dependence, cocaine/alcohol abuse, possible depressed mood due to hepatitis C, and narcissistic and "cluster B" traits.  An entry dated in May 2007 shows the Veteran reported that he was very anxious about his hepatitis C.  The remaining records show continued evaluation and treatment of the Veteran's psychiatric symptomatology, which was variously attributed to mood disorder, anxiety disorder, PTSD, depression, and personality disorder.  These records only mention in passing that at the age of 18 the Veteran lost a young daughter, 1 year old.  In fact, these records show that in general the Veteran sought mental health treatment in response to his more recent psychosocial stressors unrelated to the death of his daughter as well as ongoing difficulties related to substance abuse.  

The Veteran was provided a VA psychiatric examination in October 2010.  At that time the VA examiner reviewed the claims file in its entirety indicating that his report was based on a records review; direct examination and inquiry; and the Veteran's self-report.  The examiner noted that the Veteran was often vague, at times less than cooperative, and even hostile to the examination process.  For instance he threatened to leave the examination when asked to further clarify the circumstances surrounding his in-service hospitalization.  As a result the reliability of the resultant self-reported information was considered marginal at best.  

The examiner referred to the VA treatment records, which were primarily focused on the Veteran's historical cocaine dependence.  Past treatment was for symptoms associated with depressed mood due to hepatitis C and narcissistic and cluster b personality traits.  Other treatment notes reference depressive disorder and the Veteran's self-reported PTSD, which was listed in the treatment records as a rule out diagnosis.  The Veteran also had diagnoses of alcohol and cocaine dependence, both in remission.  

The examiner also reviewed the Veteran's service treatment records, which reference a mental health contact in November 1977 when the Veteran was seen in the emergency service at Scott AFB in the midst of a domestic crisis.  The note documenting that visit described the Veteran with strong suicidal and homicidal ideation precipitated by the presence of civilians at his home (records further suggest that a male and the Veteran's wife were in the process of leaving with the children when the Veteran came upon them at the residence, after which a fight ensued and his chain of command became involved).  The examiner then emphasized that this account in the STRs was entirely at variance with the Veteran's report today, which was that he was distraught over the death of his daughter and has been ever since.  The note of record further states that the Veteran had cut himself with a razorblade.  He was given valium and admitted briefly.  He was discharged from the hospital with a diagnosis of situational depression with suicidal and homicidal ideation.  The Veteran reported that he was later transferred to a psychiatric unit in another state, but the STRs were silent on this claim.  

Review of the service personnel records reflect the Veteran was given an early under honorable conditions discharge following multiple disciplinary infractions and a civilian criminal prosecution for burglary.  His essentially disciplinary discharge at the rank of E-1 in December 1977 listed numerous absences from place of duty, citations for failure to comply with a direct order, and so on.  The examiner noted these records documented a checkered period of service for the better part of the Veteran's time on active duty, with a clinical impression of an Axis II diagnosis of personality traits.  

During the course of the interview, the Veteran reported that his infant daughter was taken to Brook Army Hospital and then to Scott AFB (where he was sent on compassionate reassignment to be near her).  He reported that at Scott AFB he was seen for a psychiatric emergency, for threatening suicide when his daughter died.  However, the Veteran's report of dates, sequencing, and details here was ambiguous and unclear and he threatened to leave the exam upon attempts to get clarification of this information.  Nevertheless as noted above the circumstances of record document the psychiatric emergency as responsive to a marital crisis not the death of his daughter. 

The clinical impression was cocaine and alcohol dependency by history, both in reported remission; depressive disorder possibly due to hepatitis C and/or effects of lengthy dependence upon mood altering drugs; and narcissistic and cluster b traits.  The examiner concluded that the depressive disorder was not at least at likely as not related to the depression treatment in the service.  He explained that per documentation of record at that time, the Veteran's overnight military treatment for depression was reactive to a situational marital crisis.  There is no documentary evidence that it was related in any manner to the reported despair associated with his daughter's death that he alleges caused that brief inpatient treatment episodes (and further alleges continued to the present).  He concluded that there was no reasonable clinical probability, apart from the Veteran's self-report of such a connection, that depressive reaction to a marital crisis in 1977 would form the basis for the Veteran's current depression.  This medical opinion has not been rebutted by any specific opinion or clinical evidence of record.  

In this case the Board is unable to attribute the post-service development of an acquired psychiatric disorder to the Veteran's military service.  While the Veteran was indeed briefly hospitalized during service for situational depression, this episode was treated without any permanent residuals (i.e., chronic resultant disability).  Further, the record is devoid of any medical evidence showing psychiatric treatment until 2004, almost 30 years after discharge from service, at which time the Veteran was treated at an inpatient VA facility for cocaine dependence.  The post-service treatment records do not show that during the intervening years after service discharge the Veteran complained of or received treatment for any pertinent psychiatric symptoms.  That is to say, he has failed to show continuity of symptomatology in the several decades after his service ended before the manifestation of relevant pathology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Moreover the single competent medical opinion in the record conclusively found that the Veteran's current depression was not the same as the depression treated during service.  The VA examiner considered the Veteran's self-reported history, the relevant history as contained in medical records from service onward, as well as the results of the personal clinical evaluation in rendering this medical opinion.  As a result the examiner was able to fully address the salient question as to the origin of the Veteran's current psychiatric disorders and their relationship to military service.  Again, the Veteran has presented no competent medical evidence to the contrary.

To the extent that the Veteran has claimed service connection for PTSD, the Board notes that the first mention of PTSD is in a May 2007 VA treatment record.  Considered in isolation, this opinion could be construed as supporting the Veteran's contention that he currently has PTSD.  However, this diagnosis is based upon vague and general reference to symptoms without a specific discussion of the DSM-IV criteria and without any indication that specific stressor history was reviewed as part of the basis for the diagnosis.  Accordingly, the Board does not presume that the PTSD diagnosis was made in accordance with DSM-IV.  Cohen at 140.  Thus, the Board assigns minimal probative weight to this diagnosis.  The Board further notes that the Veteran's stressor, described by him during his VA examination in October 2010, did not result in a diagnosis of PTSD.

As a clear preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD, consideration of any association between his current symptomatology and his claimed in-service stressor is not necessary.  38 C.F.R. § 3.304(f).  Indeed, without a finding that the Veteran has been diagnosed with PTSD at any time during the appeal period, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

To the degree that the Veteran's psychiatric symptoms have been attributed to a narcisstic personality disorder, service connection also is not warranted because personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Consequently, there is no legal basis to grant service connection for this disorder.  Because the law, rather than the evidence, is dispositive on this issue, service connection is not warranted for the Veteran's personality disorder.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements regarding his mental condition.  His primary argument is that his psychiatric problems are related to the death of his daughter and his hepatitis C had its onset during service as a result of air gun inoculations.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disorders are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, the Veteran's opinion that specific disabilities are related to his military service is outweighed by the more thoroughly explained and detailed opinions of the VA physicians on these etiological questions.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  Moreover, the Veteran has not offered any medical evidence to refute the VA examiners' unfavorable opinions, so they are uncontroverted. 

However more importantly the Board finds that the Veteran's account of the circumstances revolving around his in-service hospitalization is not credible because it is inconsistent with STRs.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  In this regard, the Board notes that the Veteran's account of the reason for his in-service psychiatric hospitalization, i.e., his infant daughter's death, is clearly refuted by the STRs which show that his hospitalization stemmed from his inability to cope with domestic problems, primarily his wife's suspected infidelity.  

There is no indication that STRs records are incomplete or inaccurate.  There is also no reason to doubt their accuracy as they show adequate evidence of the Veteran's state of mental health during service and at separation from service.  The Board finds that the objective contemporaneous service records are more probative as to why the Veteran was hospitalized, rather than his inconsistent history reported many years thereafter.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a Veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).  Similarly, the Veteran's post-service psychiatric treatment history has been predominately focused on his cocaine dependence/abuse, which are issues not related to his infant daughter's death.  Unfortunately these contradictions diminish the probative value of the Veteran's contentions.  

For these reasons, the Board finds that the preponderance of the evidence is against both claims.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Continued on Next Page
ORDER

Service connection for hepatitis C is denied.

Service connection for an acquired psychiatric disorder to include PTSD is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


